POLLOCK, J.
Epitomized Opinion
The defendant allotment company purchased a tract of land consisting of about 53 acres. This land was divided up into 97 lots, which were sold to various purchasers. The deed and contract under which Klingensmith purchased his lot (the lot now owned by plaintiff) contained a condition which was made a mutual condition between the grantee and all persons purchasing lots in this same sub-division, prohibiting, among other things, more than one house on a lot. In 1918 Sarah Williams purchased a lot in this allotment un’der a land contract which permitted her to erect two dwelling houses upon the same. In 1921 the plaintiff acquired her lot iiomKlingen smith. At the time the plaintiff purchased her lot there were nearly 70 deeds and contracts conveying various lots in this allotment, all containing this mutual condition except the land contract to Mrs. Williams. When the plaintiff learned that the Williams property was not so restricted she brought suit against the Boulevard Company to enjoin it from conveying by deed the lot in question without containing the restriction. The evidence disclosed that apparently the Boulevard Company intended to divide the Williams lot into two lots, but this was never done upon the plans of the allotment. It also disclosed that Mrs. Williams knew generally that there were various restrictions in the deeds. As the case was appealed from the decision of the lower court in refusing the injunction, the Court of Appeals held:
1. Where a general plan of uniform restrictions has been adopted by the owners of an allotment, and such plan generally and publicly advertised, and the owners covenant that all sales of lots in that allotment will be made subject to these restrictions, such restrictive covenants may be enforced by injunction.
2. The purchaser of a lot in an allotment whose deed contains restrictions as to the use of the lot is not chargeable from that fact alone with notice that like restrictions are contained in the deeds to other purchasers of lots in the allotment.
S. A let owner cannot maintain an action to enforce by injunction the observance of restrictions where, it does not appear that the latter purchased his lot with notice of a general plan for the improvement of the lots or with notice of such restrictions or were inserted for mutual benefit.
4.As Mrs. Williams did not know at the time she purchased her lot that there were going to be such restrictions on this property so that she could not build two houses on what she understood and had a right to understand would be two lots, she cannot be enjoined from erecting two houses upon this property.
Injunuic-n refused.